Citation Nr: 0801571	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected acne vulgaris and pseudofolliculitis 
barbae, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected bilateral corneal infiltrates secondary to 
keratoconjunctivitis, currently evaluated as 10 percent 
disabling.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a low back disorder.

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for hepatitis.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for pes planus.
6.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

Procedural history

The veteran served on active duty in the United States Air 
Force from October 1974 to October 1978.

In rating decisions dated in July 1981 and April 1984, the RO 
denied the veteran's claim of entitlement to service 
connection for pes planus.  Also in the April 1984 rating 
action, the RO granted service connection for acne vulgaris 
and pseudofolliculitis barbae; a noncompensable (zero 
percent) disability rating was assigned.  The veteran did not 
appeal either decision.  

In July 1984 and August 1990 rating actions, the RO denied 
the veteran's claims of entitlement to service connection for 
hepatitis and PTSD, respectively.  He did not appeal either 
decision.

The RO granted service connection for bilateral corneal 
infiltrates secondary to keratoconjunctivitis in a January 
1994 rating decision; a 10 percent disability rating was 
assigned.  At that time the RO also increased the veteran's 
service-connected skin disorder to 30 percent disabling and 
again denied the claim of entitlement to service connection 
for PTSD.  

In a June 1998 rating action, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disorder, which he appealed to the Board.  In July 2003, the 
Board issued a decision which denied the veteran's claim of 
entitlement to service connection for a low back disorder.  A 
motion for reconsideration of that decision was subsequently 
denied in a letter dated December 18, 2003.  

The current appeal

The increased rating claims

The current appeal stems from the veteran's October 2004 
claim for increased ratings for his service-connected skin 
and eye disabilities.  The above-referenced February 2005 
rating decision denied the veteran's claims of entitlement to 
increased disability ratings for the service-connected skin 
and eye disorders.  

The veteran filed a notice of disagreement in regards to the 
February 2005 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claims and confirmed the RO's findings in a 
December 2005 statement of the case (SOC) [which also 
considered the claims to reopen in the first instance].  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in January 2006 

The veteran subsequently submitted evidence directly to the 
Board, accompanied by a waiver of consideration of such 
evidence by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2007).

The service connection claims

In October 2004, the veteran filed a claim of entitlement to 
service connection for 
a back disability, hepatitis, pes planus and PTSD.  As 
discussed above, all four claims had been previously denied.

In a letter dated February 22, 2005, in addition to notifying 
the veteran of the February 17, 2005 rating decision which 
denied his increased rating claims, the RO stated that his 
previous service connection claims had been denied.  In a 
letter dated July 30, 2005, the veteran's attorney reiterated 
that "The veteran contends that he is entitled to service 
connection for lumbosacral strain, Hepatitis B, flat feet and 
PTSD."   Service connection for those disabilities was 
denied in the December 2005 SOC on the basis that new and 
material evidence had not been submitted which was sufficient 
to reopen the claims.  In a January 17, 2006 letter, 
denominated as a substantive appeal, the veteran's attorney 
expressed disagreement with the RO's decision to deny service 
connection. 

This procedural history will be discussed in greater detail 
below.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Representation

The Board notes that the veteran was previously represented 
by a private attorney, who revoked her power of attorney in 
October 2007.  The Board subsequently wrote to the veteran in 
November 2007, explaining the situation and allowing him 30 
days to secure new representation if he so desired.  The 
veteran has not responded, and there is no indication that he 
has sought other representation.  

Accordingly, the Board will assume that the veteran wishes to 
proceed unrepresented.  In any event, while this case is in 
remand status the veteran has the opportunity to find another 
representative if he so desires. 




REMAND

After careful consideration of the record, the Board has 
determined that additional evidentiary and procedural 
development is warranted in the instant case as detailed 
below.

The increased rating claims

The veteran's most recent outpatient record from the VA 
Medical Center (VAMC) in Muskogee, Oklahoma is dated in July 
2005.  Updated treatment records should be associated with 
the claims folder, as they could potentially affect the 
outcome of the increased rating issues currently on appeal.  
See 38 U.S.C.A. § 5103A (West 2002).  

The service connection claims

In the February 2005 rating decision which forms the basis of 
the current appeal, the RO only adjudicated the veteran's two 
increased rating claims; the four claims to reopen previously 
denied service connection claims were not mentioned.  In its 
February 22, 2005 letter which notified the veteran of the 
findings made in the rating decision, the RO additionally 
stated, with respect to the service connection claims, that 
"service connection is denied because these are duplicate 
claims."  
This statement can hardly constitute an initial adjudication 
of the claims to reopen, as it seems to be implying that once 
a claim for service connection is denied it cannot be raised 
again.  Such is obviously not the case.  See 38 U.S.C.A. 
§ 5108 (West 2002).  

The Board therefore believes that the December 2005 SOC 
issued by the DRO, which denied the four service connection 
claims based on a finding that new and material evidence had 
not been submitted, was not in fact a statement of the case 
with respect to the claims to reopen, but rather was an 
initial rating action.  
The veteran's January 2006 substantive appeal thus amounts to 
a NOD as to that decision.  See 38 C.F.R. § 20.201 (2007).

In short, the Board believes that the current procedural 
posture as to all of the claims to reopen is that a notice of 
disagreement has been filed as to the December 2005 RO 
determination; no further action has been taken by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances, where a notice of disagreement is filed 
but a SOC has not been issued, the Board must remand the 
claims to the agency of original jurisdiction so that a SOC 
may be issued.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
ask that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected skin and eye 
disorders.  Any such records so 
identified should be obtained to the 
extent possible, to include updated 
records from the Muskogee VAMC [dated 
after July 2005].  Any records so 
obtained should be associated with the 
veteran's VA claims folder.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claims of entitlement to increased 
disability ratings for service-connected 
pseudofolliculitis barbae and bilateral 
corneal infiltrates secondary to 
keratoconjunctivitis.  If the benefits 
sought on appeal remain denied, in whole 
or in part, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

3.  VBA should also issue a SOC 
pertaining to the issues of whether new 
and material evidence has been submitted 
which is sufficient to reopen the 
previously-denied claims of entitlement 
to service connection for a low back 
disorder, hepatitis, pes planus, and 
PTSD.  In connection therewith, the 
veteran should be provided with 
appropriate notice of his appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


